Case 2:21-cv-00678-JS-AYS Document 64 Filed 05/27/21 Page 1 of 2 PageID #: 832




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

In re HAIN CELESTIAL HEAVY METALS                   Case No.: 2:21-cv-00678-JS-AYS
BABY FOOD LITIGATION
                                                    NOTICE OF MOTION TO APPOINT
This Document Relates To: All Actions               GARY F. LYNCH AND JEFFREY K.
                                                    BROWN AS INTERIM CO-LEAD CLASS
                                                    COUNSEL AND JUDGE JOHN G.
                                                    MARKS (RET.) AS LIAISON COUNSEL



       PLEASE TAKE NOTICE that upon the accompanying memorandum of law,

declarations, and exhibits thereto, Plaintiffs Lisa Gray and Heather Age will, and hereby do, move

this Court before the Honorable Judge Joanna Seybert, at the Alfonse D’Amato United States

Courthouse, 100 Federal Plaza, Central Islip, NY 11722, at a time and date to be set by the Court,

for an Order for the appointment of Gary F. Lynch of Carlson Lynch, LLP and Jeffrey K. Brown

of Leeds Brown Law, P.C. as Interim Co-Lead Class Counsel, and Judge John G. Marks (Ret.). as

Liaison Counsel.

Dated: May 27, 2021                           CARLSON LYNCH, LLP

                                        By: /s/ Gary F. Lynch
                                            Gary F. Lynch
                                            1133 Penn Avenue, Floor 5
                                            Pittsburgh, PA 15222
                                            Tel. 412-322-9243
                                            Fax: 412-231-0246
                                            glynch@carlsonlynch.com

                                              CARLSON LYNCH, LLP
                                              Edwin J. Kilpela
                                              1133 Penn Ave., 5th Floor
                                              Pittsburgh, PA 15222
                                              Tel.: 412-322-9243
                                              Fax: 412-231-0246
                                              ekilpela@carlsonlynch.com




                                                1
Case 2:21-cv-00678-JS-AYS Document 64 Filed 05/27/21 Page 2 of 2 PageID #: 833




                                    LEEDS BROWN LAW, P.C.
                                    Jeffrey K. Brown
                                    Michael A. Tompkins
                                    Brett R. Cohen
                                    One Old Country Road, Suite 347
                                    Carle Place, NY 11514
                                    Tel: 516-873-9550
                                    jbrownl@leedsbrownlaw.com
                                    mtompkins@leedsbrownlaw.com
                                    bcohen@leedsbrownlaw.com

                                    Attorneys for Plaintiffs
                                    Lisa Gray and Heather Age




                                      2
